Citation Nr: 1441266	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which also is the agency of original jurisdiction (AOJ), in Nashville, Tennessee.  It was found therein that new and material evidence had not been received sufficient to reopen a previously denied claim for service connection for PTSD.  The Veteran appealed this determination.  In May 2013, he testified at a hearing held at the aforementioned RO before the undersigned Veterans Law Judge.

Based on review of the Veteran's electronic claims files (there is no paper file), adjudication concerning new and material evidence sufficient for reopening service connection for PTSD may proceed.  Some of the evidence considered in doing so became available after the last RO adjudication via a September 2011 statement of the case (SOC).  Neither the Veteran nor his representative has waived initial AOJ review of it, but the benefit sought is fully allowed.  38 C.F.R. § 20.1304(c).  

However, adjudication cannot proceed yet with respect to the underlying service connection issue, which has been recharacterized for the Veteran's benefit as required to one of a psychiatric disorder to include PTSD or otherwise.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This matter is, therefore, REMANDED for additional development.  


FINDING OF FACT

Evidence received following an unappealed December 2001 rating decision which denied service connection for PTSD was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

CONCLUSION OF LAW

The December 2001 rating decision is final, but service connection for PTSD is reopened due to new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Discussion of these duties generally precedes consideration on the merits, as failure to fulfill one or both duties can be prejudicial error.  Discussion of them as they relate to PTSD at this time is unnecessary, however.  The determination made herein is that new and material evidence has been received sufficient to reopen the previously denied service connection claim.  It is reiterated that a favorable determination is being made.  Any duty to notify and/or duty to assist errors committed thus were harmless.  Any errors concerning the May 2013 hearing also were harmless.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence to Reopen

A claim for which there is a final unfavorable decision shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is evidence not previously submitted.  Material evidence is evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit claimed.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the benefit claimed.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In a December 2001 rating decision, service connection for PTSD was denied.  The Nashville RO acknowledged VA and private treatment records reflecting that the Veteran had been diagnosed with psychiatric disorders, but there was no diagnosis of PTSD.  There further was nothing in them, service treatment records, or service personnel records to support the occurrence of his claimed in-service stressor, an accidental explosion while he was assigned to munitions work.  While no notice letter to him regarding this unfavorable determination and his appellate rights exists, a presumption of regularity is applied to all manner of VA procedures premised on a statute, regulation, or other authority.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013); Woods v. Gober, 14 Vet. App. 214 (2000).  Numerous portions of the VA Adjudication Procedure Manual (M21-1MR) make clear that such a letter is to be sent.  M21-1MR I.2.A.1.a., III.iv.7.A.1.e, III.v.2.B.8.a, III.v.2.B.8.b, III.v.2.B.9.b.

The Veteran therefore presumably was notified, but he did not appeal.  Further, no additional evidence concerning PTSD was received within the one year period following the aforementioned rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Since the rating decision was issued, evidence regarding PTSD has been received.  This evidence includes VA treatment records, an August 2011 VA medical examination, and statements as well as hearing testimony from the Veteran.  No consideration was given to it in the aforementioned rating decision.  Indeed, it all is dated thereafter.  This conveys that it is new.  This evidence also is material because it relates to an unestablished fact necessary to substantiate service connection.  

PTSD had not been diagnosed as of December 2001.  Now, PTSD has been diagnosed.  Indeed, it is shown in VA treatment records and was made at the VA medical examination.  Only one in-service stressor had been claimed as of December 2001.  Now, the Veteran has claimed several.  The VA treatment records, VA medical examination, and his statements and testimony reveal he recounts of witnessing an accidental explosion which killed and injured several, witnessing one or more lose a hand or hands when fallen cluster bombs exploded as they were being picked up, a "rocket motor" igniting while he worked on it, and being robbed.  For the purpose of reopening, his credibility is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  

Finally, there was no mention of a relationship between PTSD and the Veteran's service as of December 2001.  Yet, this diagnosis was made at the VA medical examination based on his claimed in-service cluster bomb and "rocket motor" stressors.  The new and material evidence is neither cumulative nor redundant of the previous evidence given these many differences between December 2001 and now.  A reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD further has been raised by it.  Substantiation indeed may be achieved based on the previous evidence, the new and material evidence, and the evidence to be obtained on remand.  Discussed below is that this latter evidence includes various records and another VA medical examination complete with opinion.  In sum, all requirements for reopening have been met.  Such accordingly is effectuated by this determination.


ORDER

New and material evidence having been received, service connection for PTSD, is reopened.  The appeal is granted to this extent only.


REMAND

Although the delay entailed by a remand is regrettable, the Board cannot yet adjudicate service connection for a psychiatric disorder to include PTSD or otherwise.  Undertaking additional development prior to adjudication indeed is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as necessary must be made to obtain records in government custody unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Service treatment records have been obtained by VA, as noted above.  January and February 1973 entries show that it was recommended the Veteran undergo retraining in another field after he was deemed emotionally unsuitable for munitions work during a psychiatric evaluation.  This evaluation, which was supposed to be attached to the recommendation, is missing.  The Veteran further recounts being seen in psychiatry on more than one occasion.  However, there are no records in this regard other than the aforementioned.  This could be because service treatment records do not include mental health records.  M21-1MR III.iii.2.A.1.a.  A request or requests specifically for them must be made.  The Veteran and his representative must be notified if doing so is not successful.

Voluminous VA treatment records also have been obtained by VA.  These records, which are dated as far back as 2001 through the most recent from February 2014, reflect that the Veteran receives ongoing care to include from psychiatry.  The likelihood that there are VA treatment records regarding him dated from February 2014 to present accordingly is substantial.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records regardless of whether or not they are pertinent.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.  

In January and February 2010 VA treatment records, the Veteran reported receiving Social Security disability benefits.  He did not report why he was determined by the Social Security Administration (SSA) to be disabled.  However, it is possible that the whole or partial reason was his psychiatric disorder given that it clearly has had a significant impact on his life.  There thus is a likelihood that SSA records are pertinent.  A request or requests for them must be made in this circumstance.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  The Veteran and his representative must be notified if doing so is not successful.

VA obtained treatment records from Midtown Mental Health Center (MMHC) in 2001.  No attempts have been made to obtain any during the pendency of the instant claim.  Yet, a July 2007 VA treatment record contains the Veteran's report of prior psychiatric treatment at MED, MHC, as well as MMHC.  It also contains his report of being incarcerated for over a year, during which he presumably was treated, with no reference to where.  Whether these facilities are government or private is unknown, so he first must be asked.  For each government facility, a request or requests for the Veteran's records must be made.  For each private facility, he must be asked to submit his records or provide enough information to identify and locate them along with authorization for their release to VA.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if the aforementioned is unsuccessful.

II.  Stressor Corroboration

VA is required under the duty to assist to make an attempt to locate evidence corroborating a stressor capable of being documented.  M21-1MR IV.ii.1.D.14.f., IV.ii.1.D.15.a.  Details such as name, month and year narrowed to a timeframe of a few months, unit of assignment, and location are essential so that the chance of locating such evidence is maximized.  M21-1MR IV.ii.1.D.14.f, IV.ii.1.D.15.c.  If sufficient detail is supplied, a request for corroboration shall be sent to the appropriate source.  M21-1MR IV.ii.1.D.15.b.  Typically, this source is the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).

No request to corroborate any of the Veteran's claimed in-service stressors has been made by VA.  He was requested to provide details for this purpose in both July and August 2010.  However, he provided only a general description of the stressors.  A formal finding thus was made in September 2010 that corroboration from the JSRRC and/or the NARA could not be requested.  Yet, a date and location was provided by the Veteran for his cluster bomb and "rocket motor" stressors in a February 2013 statement.  He did not identify anyone else involved by name except himself and did not identify his unit (though he may not have to since his service personnel records have been obtained).  He also did not provide any details regarding his accidental explosion and robbery stressors (though he said he cut his forearm, and June 1973 service treatment records confirm such an injury).  He must be asked to supply them if service treatment, mental health, and personnel records are insufficient.  A request for corroboration then must be made, if possible.

III.  Medical Examination and Opinion

If a VA medical examination and/or opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an examination and/or opinion is adequate when it allows for fully informed adjudication.  Id.  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The August 2011 VA medical examination diagnosed the Veteran with PTSD, as noted above.  A relationship between this diagnosis and his claimed in-service stressors of an accidental explosion and a robbery was not addressed, but it is reiterated that this diagnosis was related to his claimed in-service cluster bomb and "rocket motor" stressors.  If either is corroborated, nothing more is required for PTSD.  Yet, if neither is corroborated, the other stressors must be taken into account.  Another examination complete with opinion must be arranged in this circumstance.  Such also is required regardless for all diagnoses other than PTSD.  Each opinion must take into account the Veteran's entire history.  It therefore must include consideration of all the evidence available as of August 2011, all that has become available since, and all that is outstanding but may become available.  

IV.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence must be reviewed by the AOJ in the decision, a SOC, or a supplemental statement of the case (SSOC).  Pertinent evidence that becomes available to the Board after issuance of these documents, known as additional pertinent evidence, generally must be referred to the AOJ for initial review.  As noted above, the only exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  38 C.F.R. § 20.1304(c).

Once again, the September 2011 SOC constitutes the last adjudication of the Veteran's service connection claim.  Some of the VA treatment records obviously became available thereafter since they are dated in February 2014.  Some indeed became available before the Veteran's claim was certified to the Board in or around February 2013, while some became available thereafter.  Further, some VA treatment records as well as service mental health records, SSA records, and records from other government and/or private facilities have yet to become available.  The same is true of a second VA medical examination complete with opinion.  Neither the Veteran nor his representative has waived initial review by the RO as the AOJ of this evidence that already is available, and they cannot do so yet for evidence not yet available..  Service connection also cannot be granted at this time.  Initial review of therefore must be by the RO.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources to obtain all mental health records concerning the Veteran during his service.  He indicates being stationed at Lowry Air Force Base (AFB), Hill AFB, and Howard AFB.  It appears he was at Hill AFB in early 1973 when he was evaluated by psychiatry.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to his ongoing psychiatry care, dated from February 2014 to present.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

3.  Make as many requests as necessary to obtain all SSA records concerning the Veteran.  This includes the decision which determined him to be disabled, all other decisions, and all the treatment records and/or evaluations upon which any decision was based.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

4.  Ask the Veteran to specify whether MED, MHC, or MMHC where he was incarcerated are government or private.  For each government facility, make as many requests as necessary to obtain all psychiatric treatment records concerning him.  For each private facility, ask him either to submit all such records or provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

5.  If service treatment, mental health, and personnel records are insufficient corroboration, ask the Veteran to provide details about his claimed in-service stressors.  For his cluster bomb and "rocket motor" stressors, ask for the name anyone else involved and specify his unit.  For his accidental explosion and robbery stressors, ask him for the location, date narrowed to a timeframe of a few months, name of anyone involved, and his unit.  Request corroboration from the JSRRC, the NARA, or another more appropriate source, if possible.  Associate all responses received with one of the electronic claims files.

6.  Notify the Veteran in writing that he can submit statements from others to support the occurrence of his claimed in-service stressors.  Inform him that statements from fellow service members who witnessed one or more of these stressors may be particularly useful.  Additionally, inform him that statements from family members or friends whom he told about the stressors soon after they happened may be useful.

7.  After completing all of the above, arrange for the Veteran to undergo a VA psychiatric examination.  All actions taken during it shall be documented in a report for inclusion in one of the electronic claims files.  The examiner specifically shall review these files, interview the Veteran, and perform all necessary tests.  Each disorder present pursuant to the Diagnostic and Statistical Manual then shall be diagnosed.  Please note that diagnoses of PTSD, paranoid schizophrenia, depression, major depressive disorder, anxiety, and substance abuse have been made.

If there is no corroboration of the Veteran's claimed in-service cluster bomb and "rocket motor" stressors, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosis of PTSD is related to his claimed in-service accidental explosion and/or robbery stressors.  The examiner also shall opine as to whether it is at least as likely as not that any diagnosis other than PTSD is related to a claimed in-service stressor or to the Veteran's service otherwise.  A clear and full rationale (explanation) shall be provided for each opinion.  

The conclusions reached must be supported.  As such, medical principles shall be discussed as they relate to the medical and lay evidence.  If a conclusion cannot be reached without speculation, the reason why shall be specified.  Options include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select a cause among the multiple causes possible.  A copy of or at least a citation to any medical literature referenced shall be provided by the examiner.

8.  Finally, take into account the evidence previously considered as well as that not previously considered (e.g., evidence received after the last adjudication of the current appeal in the September 2011 SOC) in readjudicating the claim for service connection for a psychiatric disorder, to include PTSD.  Issue a rating decision if the determination is favorable and an SSOC if it is unfavorable.  Place a copy of the rating decision and/or SSOC in one of the electronic claims files.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made with respect to the benefit sought.  His failure to report for a scheduled VA examination further may have the same impact.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


